On Petition for a Rehearing.
Per Curiam.
We are asked to grant a rehearing in this-case.
When the bonds were offered in evidence, the appellant objected to their being read to the jury, and specified four objections:
1. The evidence was incompetent.
2. It was insufficient.
3. The bonds were taken without authority of law.
4. They were superseded by another bond.
He did not object because their execution was not proved-That was done for the first time in the motion for anew trial.
The appellant says that the appellee had a right to read the bonds in evidence, without proof of their execution, against his co-defendants who executed them. If proof of their execution was necessary at all, as against the appellant, then they could not be read in evidence as against him, over his objection on that ground, without such proof. Taylor v. Gay, 6 Blackf. 150. His position was the same as that of one who denies on oath the execution of a written instrument. In such case it cannot be read in evidence until its. execution is proved, if objection is made. Sec. 80, 2 G. & H. 105. But if it is allowed to be read in evidence, without such proof and without objection, proof of its execution will be considered as waived.
As we have seen, he urged four reasons or objections against the introduction of the bonds in evidence, and we think it unreasonable to allow him to make other objections after a verdict against him. Having once waived the objection, he ought not to be permitted to make it when it is too late for the appellee to avoid it.
The petition for a rehearing is overruled.